Citation Nr: 0815968	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

!.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1966 to March 1968.  He served in Vietnam and 
received numerous awards and decorations, including the 
Combat Infantryman Badge, the Purple Heart Medal, 
and the Air Medal. 

This appeal arose from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St, 
Louis (the RO) which denied the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus.

Issues not on appeal

The February 2005 RO rating decision also granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent rating; and denied an increased 
disability rating for service-connected gunshot wound 
residuals.  
The veteran did not disagree with those decisions.  Thus, 
those matters are not in appellate status and they will be 
discussed no further by the Board.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and such may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  He contends that these 
disorders were caused by his military service, in particular 
exposure to acoustic trauma in Vietnam.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 22, 2004, including a page entitled "What the 
Evidence Must Show".  The veteran was specifically informed 
that in order for service connection to be granted, the 
evidence must show evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service."  Se the October 2004 VCAA letter, page 6.

Further, the veteran was advised that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  The veteran was also 
advised in the letter that a VA examination would be provided 
if necessary to decide his claims.   [Such an examination was 
completed in February 2005.] 

He veteran was further informed that VA would attempt to 
assist him by making reasonable efforts to obtain non-Federal 
records.  The VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The October 2004 VCAA letter informed the veteran as follows:  
"If there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the VCAA letter, page 3.  The 
veteran was further informed that if he had no other evidence 
to submit, to let the RO know.  The VCAA letter thus complies 
with the "give us everything you've got" requirement of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The veteran responded to 
the VCAA letter in November 2004, stating that he had no 
further medical evidence to submit.]

The veteran was provided complete notice of the VCAA prior to 
the initial adjudication of his claims in February 2002.  Cf. 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was not provided specific notice of the Dingess 
decision.  However, this omission is not prejudicial, 
inasmuch as elements (1) and (2) are not in dispute, and the 
veteran received specific notice of crucial element (3) via 
the October 2004 VCAA letter, discussed above.  Because as 
discussed below the Board is denying the veteran's claims, 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, private audiology examination reports have 
been associated with the veteran's claims folder.  The 
veteran was afforded a VA audiology examination in February 
2005, the report of which reflect that the examiner reviewed 
the veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological examination 
and rendered appropriate diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary." See also 38 C.F.R. § 3.304(d) 
(2007).

Analysis

In this case, it is undisputed that the veteran now has 
bilateral hearing loss and tinnitus, which is evidenced by a 
November 2004 private audiology examination report.  Hickson 
element (1) is therefore satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the veteran's service medical 
records, to include the report of his March 1968 separation 
physical examination, are devoid of any reference to hearing 
loss or to tinnitus.  The Board also observes that hearing 
loss was not identified during the one year presumptive 
period after service.  The report of a May 1968 VA 
compensation and pension (C&P) examination, within that 
period, was pertinently negative.  Indeed, it appears that 
the first mention of hearing loss in the medical records was 
not until October 2004.

Concerning injury, it is undisputed that the veteran is a 
combat veteran.  The provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) are therefore for application.  In-
service acoustic trauma is therefore assumed to have 
occurred, and element (2) is met on that basis. 

Turning to crucial Hickson element (3), there is only one 
competent and probative medical opinion of record, that of 
the February 2005 VA examination.  That opinion is not 
favorable to the veteran's claim.  The examiner stated that 
based on the normal service medical records, " a claim for 
hearing loss and tinnitus are [sic] not supported with these 
findings.  Therefore it is less likely than not that hearing 
loss and tinnitus were caused by or a result of military 
service."

The veteran and his representative have challenged the 
February 2005 VA audiologist's opinion on the basis that the 
underlying separation physical examination was flawed.  The 
veteran contends that his hearing was tested at all on 
separation.  See the October 2005 VA form 646. 

A review of the March 1968 separation physical examination 
indicates that the veteran's hearing  was allegedly evaluated 
both by whisper test [15/15 bilaterally] and by audiometer 
[all zeros bilaterally].  It is possible that these reported 
results are a sham, or it is possible that the veteran's 
memory has failed him on this point after 40 years.  Assuming 
for the sake of argument that no testing was done on 
separation, this does not avail the veteran.  No conclusion 
to the effect that hearing loss existed on separation could 
be drawn from a negative service medical record.

Moreover, and significantly, the veteran and his 
representative have overlooked    
what immediately followed.  In April 1968, the veteran filed 
an application for VA compensation, in which he did not 
mention hearing loss or tinnitus.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].  He did not mention any such problems in connection 
with his May 1968 VA C&P examination, and the examiner 
specifically stated :  "Hearing loss is not noted."

Finally, as noted above, hearing loss and tinnitus were not 
in fact identified until 2002, many decades after service.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability]. 

In short, the Board rejects the contention that the VA 
examiner's opinion in 2005 was based on a faulty factual 
premise.  There is in fact no evidence whatsoever which 
suggests that hearing loss or tinnitus existed in service or 
for decades thereafter.

There is no competent medical nexus evidence to the contrary.  
To the extent that the veteran himself or his representative 
contends that a medical relationship exists between his 
current hearing loss and tinnitus and his military service, 
their opinions are entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995). 

As was described in the Board's VCAA discussion above, the 
veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claims; he has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claims fail on that basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


